DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, filed on 05/03/2022, with respect to the amended claim limitations of claims 1 and 11 has been fully considered and is persuasive. The allowable subject matter of claims 8 and 18 is incorporated into claims 1 and 11, respectively. The rejections of claims 1 and 11 have been withdrawn in view of Applicant’s amendments. 

Allowable Subject Matter
Claims 1-5, 7, 9-15, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claims 1 and 11, based on Applicant’s persuasive argument, filed on 05/03/2022. The allowable subject matter of claims 8 and 18 is incorporated into claims 1 and 11, respectively. The dependent claims 2-5, 7, 9-10, 12-15, 17 and 19-20 are allowed for at least the same reason indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622